Exhibit 10.1

 





AMENDMENT AGREEMENT

This Amendment Agreement (“Agreement”), dated as of January 31, 2020, is made by
and between JGB Capital, LP, JGB Capital Partners, LP and JGB (Cayman) Finlaggan
Ltd. (collectively, the "Holders" and each a “Holder”), LiveXLive Media, Inc., a
Delaware corporation (the “Company”), JGB Collateral LLC, a Delaware limited
liability company (the “Agent”), as agent for the Holders, and each entity
executing this Agreement as a Guarantor.

WHEREAS, the Holder and the Company entered into a Securities Purchase Agreement
dated as of June 29, 2018 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
provisions, the "Purchase Agreement"), whereby the Company issued to the
Holders, and the Holders acquired from the Company, 12.75% Original Issue
Discount Senior Secured Debentures due June 29, 2021, in the aggregate original
principal amount of $10,640,000 (as subsequently amended on February 11, 2019
and July 25, 2019, and as the same may be subsequently amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its provisions, collectively the “Debentures” and each a “Debenture”);

WHEREAS, the Company’s wholly owned subsidiary, LiveXLive Events, LLC, a
Delaware limited liability company (“LiveXLive Events”), desires to acquire (i)
100% of the membership interests in Disco Donnie Presents, LLC and React
Presents, LLC, and (ii) 50% of the membership interests in Sunset Music
Presents, LLC (collectively, the “Acquisition”) from LiveStyle NA Live Holdings,
Inc. (the “Seller”) for aggregate consideration of up to $5.0 million of
convertible debt, which consideration shall be payable in the form of junior
promissory notes made by LiveXLive Events (the “Buyer”) to the order of Seller
(the “Seller Notes”);

WHEREAS, the Acquisition and the issuance of the Seller Notes requires the
consent of the Holders pursuant to the Debentures and the Holders are willing to
give their consent thereto on the terms and conditions set forth herein;

WHEREAS, the Holders and the Company desire to amend certain terms of the
Debentures as provided herein; and

WHEREAS, on or before the Effective Date (as defined below), the Company shall
deliver to the Holders, by electronic transfer, an aggregate of 400,000 freely
tradable shares of the Company’s common stock (which, for the avoidance of
doubt, will not contain any restrictive legends) (the “Shares”) as follows:
59,720 Shares to JGB Capital, LP, 196,056 Shares to JGB Partners LP and 144,224
Shares to JGB (Cayman) Finlaggan Ltd.



 

 

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.               Definitions. Capitalized terms used and not defined in this
Agreement shall have the respective meanings given such terms in the Purchase
Agreement or the Debentures, as applicable.

2.               Certain Reaffirmations and Reconfirmation of Security Interest
and Subsidiary Guaranty.

(a)             The outstanding principal balance and accrued and unpaid
interest on each Debenture as of January 24, 2020 is as follows:

 

Holder Principal Accrued Interest JGB Capital, LP $1,626,024.66 $13,891.32 JGB
Partners, LP $5,338,109.35 $45,604.11 JGB (Cayman) Finlaggan Ltd. $3,926,854.99
$33,547.60

(b)             The Purchase Agreement, Debentures, Security Agreement and the
other Transaction Documents are legal, valid, binding and enforceable against
the Holder and the Company and the Guarantors in accordance with their
respective terms. The terms of the Transaction Documents remain unchanged,
except as modified pursuant to this Agreement.

(c)             The Company’s and each Guarantor’s respective obligations under
the Transaction Documents are not subject to any setoff, deduction, claim,
counterclaim or defenses of any kind or character whatsoever.

(d)             Holders and Agent have valid, enforceable and perfected security
interests in and liens on the Collateral, as to which there are no setoffs,
deductions, claims, counterclaims, or defenses of any kind or character
whatsoever.



2 

 



(e)             Nothing herein shall impair or limit the continuation of the
liens and security interests granted to the Holders and/or the Agent under the
Security Agreement or the other Security Documents, which liens are continued in
full force and effect pursuant to and as provided therein. The Company and each
Guarantor agrees that any reference to the Debenture in any Security Document
means the Debenture as amended pursuant to this Agreement. The Company and each
Guarantor acknowledges the continuing existence and priority of all liens and
security interests granted, conveyed, and assigned pursuant to the Security
Documents in accordance with the terms thereof, and agrees to perform such acts
and duly authorize, execute, acknowledge, deliver, file, and record such
additional documents and certificates as the Holders or the Agent request in
order to perfect, preserve, and protect such liens and security interests.

(f)              Each Guarantor acknowledges this Agreement and ratifies and
confirms that the Subsidiary Guarantee executed by such Guarantor is not
released, diminished, impaired, reduced, or otherwise adversely affected by this
Agreement and continues to guarantee and assure the full payment and performance
of all present and future obligations under the Debentures (as amended by this
Agreement) and the other Transaction Documents.

(g)             The Holders and the Agent have fully and timely performed all of
their obligations and duties in compliance with the Transactions Documents and
applicable law, and have acted reasonably, in good faith, and appropriately
under the circumstances.

(h)             In further consideration of the Holders’ execution of this
Agreement, the Company and each Guarantor, on behalf of themselves and their
successors, assigns, parents, subsidiaries, affiliates, officers, directors,
employees, agents and attorneys hereby forever, fully, unconditionally and
irrevocably waive and release the Holders and their respective successors,
assigns, parents, subsidiaries, affiliates, officers, directors, employees,
attorneys and agents (collectively, the "Releasees") from any and all claims,
liabilities, obligations, debts, causes of action (whether at law or in equity
or otherwise), defenses, counterclaims, setoffs, of any kind, whether known or
unknown, whether liquidated or unliquidated, matured or unmatured, fixed or
contingent, directly or indirectly arising out of, connected with, resulting
from or related to any act or omission by the Holders or any other Releasee with
respect to the Debenture and the other Transaction Documents (collectively, the
"Claims"). The Company and each Guarantor further agree that none of them shall
commence, institute, or prosecute any lawsuit, action or other proceeding,
whether judicial, administrative or otherwise, to prosecute, collect or enforce
any Claim.

3.               Amendment to the Debentures and other Agreements regarding the
Debentures.

(a)             With effect from and after the Effective Date, Section 4(b)(ii)
of each Debenture is hereby amended by replacing the reference to “$10.00”
therein with “$5.00.”

(b)             With effect from and after the Effective Date, Schedule E to
each Debenture is amended and restated retroactive to December 31, 2019 as
follows:



3 

 

 

 

Calendar Quarter EBITDA Target Revenue Target LTM Revenue Target December 31,
2018 ($2,600,000) $6,645,595   March 31, 2019 ($1,970,550) $6,463,884   June 30,
2019 ($6,565,217) $9,300,000   September 30, 2019 ($6,927,397) $9,300,000  
December 31, 2019 ($7,401,139) $9,000,000   March 31, 2020 ($6,649,303)
$9,000,000* $36,600,000 June 30, 2020 ($6,658,498) $10,000,000* $37,300,000
September 30, 2020 ($7,673,350) $11,000,000* $39,000,000 December 31, 2020
($8,395,590) $10,000,000* $40,000,000 March 31, 2021 ($8,414,084) $10,000,000*
$41,000,000

 

* To the extent that the Company’s actual revenue (as determined in accordance
with GAAP) at the end of a fiscal quarter is less than the “Revenue Target” for
such fiscal quarter, then it shall only result in an Event of Default under this
Debenture if the Company’s revenue (as determined in accordance with GAAP) for
the 12-month period ended at such quarter end is less than the “LTM Revenue
Target” set forth above for such quarter.

(c)             With effect from and after the Effective Date, Section 6 of each
Debenture is amended by adding the following as a new section (h): “(h) All
calculations of EBITDA, revenue and accounts receivable for purposes of this
Section 6 shall be derived solely from the Company and its Subsidiaries existing
on December 31, 2019, and shall not include any contribution to EBITDA, revenue
and/or accounts receivable from any businesses acquired after December 31, 2019,
including the businesses acquired by LiveXLive Events, LLC.”

(d)             With effect from and after the Effective Date, for the calendar
months of February, March, April, May, June and July 2020 the aggregate of the
Monthly Allowances for all 3 Debentures issued pursuant to the Purchase
Agreement shall be increased by $166,000 (such that the aggregate Monthly
Allowances of all 3 Debentures during such months shall be $387,000). Such
increase in aggregate increase in the Monthly Allowances of $166,000 shall be
pro-rated amongst the 3 Debentures based on the relative outstanding principal
balances thereof as of January 24, 2020.



4 

 

 

4.               Representations and Warranties. The Company and each Guarantor
represents and warrants, severally and jointly, to the Holders that:

(a)             Authorization; Enforcement. The Company and each Guarantor has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. The execution and delivery of this Agreement by the
Company and each Guarantor and the consummation by each of them of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and each such Guarantor and no further action
is required by the Company or any Guarantor in connection herewith. This
Agreement has been (or upon delivery will have been) duly executed by the
Company and each Guarantor and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company and each
Guarantor enforceable against them in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b)             No Conflicts. The execution, delivery and performance by the
Company and each Guarantor of this Agreement, and the consummation by each of
them of the transactions contemplated hereby and thereby do not and will not:
(i) conflict with or violate any provision of the Company’s or any such
Guarantor’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Guarantor, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, securities purchase agreement, debt
or other instrument (evidencing a Company or Guarantor Indebtedness or
otherwise) or other understanding to which the Company or any Guarantor is a
party or by which any property or asset of the Company or any Guarantor is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or Governmental Authority to which the Company or a Guarantor is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Guarantor is bound or affected.

(c)             Absence of Defaults. After giving effect to Section 3(b) hereof,
no Event of Default has occurred or is continuing, and the Company and each
Guarantor have complied in all material respects with their respective
obligations under the Transaction Documents.



5 

 

 

(d)             Solvency. Based on the consolidated financial condition of the
Company and its Subsidiaries taken as a whole, after giving effect to the
transactions contemplated by this Agreement: (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing Indebtedness and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the date of this Agreement.

(e)             Absence of Material Adverse Effect. Since September 30, 2019,
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect.

(f)              Representations and Warranties in Transaction Documents. The
representations and warranties set forth in each Transaction Document shall, in
each case, be true and correct in all respects with the same effect as made on
the date of this Agreement and the Effective Date (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date), in
each case, except as set forth in the Company’s most recent periodic report
filed with the Commission.

(g)             Rule 144 Holding Period. The Company agrees that the Holders’
holding period for the Shares for purposes of Rule 144 tacks back the original
issuance date of the Debentures and the Company will not take any position to
the contrary. The Company acknowledges and agrees that the Holders’ holding
period for the Debentures for purposes of Rule144 is not affected by this
Agreement and such holding period for the Debentures (as amended hereby) tacks
back to the original issuance date thereof.

5.               Conditions Precedent. The “Effective Date” shall have occurred
when each of the following conditions have been satisfied:

(a)             Holders and Agent have received a “wet ink” original of this
Agreement duly executed and delivered by the Company and each Guarantor (which
“wet ink” original may be delivered by the Company and each Guarantor promptly
after the Effective Date);



6 

 

 

(b)             the Company shall have complied with all of its covenants and
obligations contained in this Agreement (other than the conditions subsequent
set forth in Sections 6 and 7);

(c)             the Holders shall have received satisfactory evidence that all
corporate and other proceedings that are necessary in connection with this
Agreement have been taken;

(d)             [reserved];

(e)             the Company shall have reimbursed the Agent and the Holders’ for
their out-of-pocket reasonable legal fees incurred in connection with this
Amendment not to exceed $15,000 in the aggregate; and

(f)              all statements set forth in Sections 2 and 4 herein shall be
true and correct as of the date of this Agreement and the Effective Date, and
the Holders and Agent shall have received a certificate, dated as of the
Effective Date and in form and substance satisfactory to the Holders and the
Agent, duly executed and delivered by the Chief Executive Officer or Chief
Financial Officer of the Company, in which certificate the Company shall
certify, represent and warrant that, on the date of this Agreement and at the
time such certificate is delivered, (i) all statements, representations and
warranties set forth in Sections 2 and 4 are true and correct immediately before
and immediately after giving effect to the Effective Date, and (ii) all of the
conditions set forth in this Section 5 have been satisfied.

(g)             the Company shall have delivered the Shares, or irrevocable
written instructions to the Company’s transfer agent to deliver the Shares by
not later than February 3, 2020, to the Holders free of restrictive legends. As
a condition of the delivery of the Shares, on or before the Effective Date, the
Holders shall be required to (i) enter into an exchange agreement with the
Company, in form and substance reasonably mutually acceptable to the Company and
the Holders, pursuant to which the Holders’ shall exchange Debentures in the
principal amount of $10,000, originally issued by the Company on June 29, 2018,
as sole consideration for the Shares, sufficient to qualify for an exemption
under Section 5 of the Securities Act pursuant to Section 3(a)(9) thereof, and
(ii) provide such other documents and information as may be reasonable required
by the Company’s counsel to issue any applicable opinions (including, without
limitation, any Rule 144 opinion).

6.               Other Agreements. Effective as of the Account Activation Date
(as defined below), the Holders’ consent to the Acquisition and the issuance of
the Seller Notes subject to the following conditions:



7 

 

 

(a)             the Seller Notes are by their terms shall be subordinate in
right of payment and shall rank junior to the Debentures;

(b)             the original principal amount of the Seller Notes shall not
exceed $5.0 million and they shall not mature prior to the date that is 90 days
after the Maturity Date;

(c)             the Agent shall be granted a first priority security interest in
all of the assets of Buyer and Buyer shall have executed a joinder to the
Subsidiary Guarantee; and

(d)             the Sellers shall execute a subordination agreement acceptable
in form and substance to the Holders and Agent in their sole discretion.

7.               Agreements regarding Blocked Account.

(a)             By not later than ten days after the date of this Agreement, the
Company shall establish a separate account (the “Blocked Account”) with MidFirst
Bank, acting by and through its 1st Century Bank division (the “Bank”) subject
to an Account Control Agreement, which shall provide that the Company has no
access to the Account without the prior written consent of the Agent. The
Account shall hold an amount equal to at least the Cash Minimum. The date that
such account has been opened and the Account Control Agreement has become
effective is the “Account Activation Date.” If the Account Activation Date has
not occurred by February 10, 2020, it shall be an immediate Event of Default
under the Debentures (without any grace period).

(b)             Following the Account Activation Date, after such time that the
aggregate outstanding principal amount of the Debentures is less than the amount
of funds on deposit in the Blocked Account (the “Blocked Funds”), the Agent
shall, on a weekly basis, provided that no Event of Default has occurred and is
continuing, cause to be delivered to the Company a portion of the Blocked Funds
equal to the difference between (i) the amount of the Blocked Funds as of the
last Business Day of the applicable calendar week and (ii) the aggregate
outstanding principal balance of the Debentures on such Business Day.

8.               Shares. The Holders shall use their commercially reasonable
best efforts to limit the number of Shares that they sell on any given Trading
Day to not more than 10% of the trading volume in the Common Stock for such
Trading Day as reported by Bloomberg.

9.               Transaction Documents. This Agreement is a Transaction
Document. In addition, all references in the Transaction Documents to the
Debentures shall be deemed to mean the Debentures as amended by this Agreement.
This Agreement, together with the Transaction Documents, are the entire
agreement among the parties with respect to the subject matter hereof.



8 

 

 

10.            No Modification. Except as expressly set forth in Section 3 of
this Agreement, nothing contained in this Agreement shall be deemed or construed
to, and does not, amend, supplement or modify the Debentures or the other
Transaction Documents or otherwise affect the rights, remedies and/or
obligations of any party thereto, all of which remain in full force and effect.

11.            Successors and Assigns; Survival. This Agreement shall inure to
the benefit of and be binding upon each of the parties hereto, and each of their
respective successors and assigns. The representations and warranties of the
Company and the Guarantors shall survive the consummation of the transactions
contemplated by this Agreement.

12.            Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York. The parties agree that
the state and federal courts located in New York County, New York shall have
exclusive jurisdiction over any action, proceeding or dispute arising out of
this Agreement and the parties submit to the personal jurisdiction of such
courts.

13.            Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same agreement, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts. Delivery of an executed counterpart of this Agreement
electronically or by facsimile shall be effective as delivery of an original
executed counterpart of this Agreement.

 

14.       Announcement. The Company shall have filed a Form 8-K announcing the
terms of this Agreement and filing this Agreement as an exhibit thereto on or
before 5:30 p.m. (local time in New York, New York) on the Business Day after
the date of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



9 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



LiveXLive Media, Inc., as the Company   Slacker, Inc., as Guarantor            
              By: /s/ Robert S. Ellin   By: /s/ Robert S. Ellin   Name: Robert
S. Ellin   Name: Robert S. Ellin   Title:   CEO   Title:   CEO                  
        LiveXLive, Corp., as Guarantor   LXL Studios, Inc., as Guarantor        
                  By: /s/ Robert S. Ellin   By: /s/ Robert S. Ellin   Name:
Robert S. Ellin   Name: Robert S. Ellin   Title:   CEO   Title:   CEO          
                JGB (Cayman) Finlaggan Ltd., as Holder   JGB Capital, LP, as
Holder                           By: /s/ Brett Cohen   By: /s/ Brett Cohen  
Name: Brett Cohen   Name: Brett Cohen   Title: President   Title: President    
                      JGB Partners, LP, as Holder   JGB Collateral LLC, as Agent
                          By: /s/ Brett Cohen   By: /s/ Brett Cohen   Name:
Brett Cohen   Name: Brett Cohen   Title: President   Title: President          
               



 

 

 

10 



 

 

 

